

115 HR 4658 IH: Protecting Students from Worthless Degrees Act
U.S. House of Representatives
2017-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4658IN THE HOUSE OF REPRESENTATIVESDecember 14, 2017Mr. Krishnamoorthi (for himself and Mr. Takano) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Armed Services, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide consumer protections for students.
	
 1.Short titleThis Act may be cited as the Protecting Students from Worthless Degrees Act. 2.Consumer protections for students (a)DefinitionsIn this section:
 (1)Federal financial assistance programThe term Federal financial assistance program means a program authorized and funded by the Federal Government under any of the following provisions of law:
 (A)Title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.). (B)Title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.) and title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.).
 (C)The Adult Education and Family Literacy Act (29 U.S.C. 3271 et seq.). (D)Chapter 30, 31, 32, 33, 34, or 35 of title 38, United States Code.
 (E)Chapter 101, 105, 106A, 1606, 1607, or 1608 of title 10, United States Code. (F)Section 1784a, 2005, or 2007 of title 10, United States Code.
 (2)Institution of higher educationThe term institution of higher education— (A)with respect to a program authorized under paragraph (1)(A), has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002);
 (B)with respect to— (i)a program authorized under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), has the meaning given the term postsecondary educational institution as defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801), on the day before the date of enactment of the Workforce Innovation and Opportunity Act (Public Law 113–128); and
 (ii)a program authorized under title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.), has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102);
 (C)with respect to a program authorized under paragraph (1)(C), has the meaning given the term postsecondary educational institution as defined in section 203 of the Adult Education and Family Literacy Act (29 U.S.C. 3272); (D)with respect to a program authorized under paragraph (1)(D), has the meaning given the term educational institution under section 3452 of title 38, United States Code;
 (E)with respect to a program authorized under paragraph (1)(E), means an educational institution that awards a degree or certificate and is located in any State; and
 (F)with respect to a program authorized under paragraph (1)(F), means an educational institution that awards a degree or certificate and is located in any State.
					(3)State
 (A)StateThe term State includes, in addition to the several States of the United States, the Commonwealth of Puerto Rico, the District of Columbia, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, and the freely associated States.
 (B)Freely associated StatesThe term freely associated States means the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.
 (b)Consumer protectionsNotwithstanding any other provision of law, an institution of higher education is not eligible to participate in a Federal financial assistance program with respect to any program of postsecondary education or training, including a degree or certificate program, that is designed to prepare students for entry into a recognized occupation or profession that requires licensing or other established requirements as a pre-condition for entry into such occupation or profession, unless, by not later than 1 year after the date of enactment of this Act—
 (1)the successful completion of the program fully qualifies a student, in the Metropolitan Statistical Area and State in which the student resides (and in any State in which the institution indicates, through advertising or marketing activities or direct contact with potential students, that a student will be prepared to work in the occupation or profession after successfully completing the program), to—
 (A)take any examination required for entry into the recognized occupation or profession in the Metropolitan Statistical Area and State in which the student resides, including satisfying all Federal, State, or professionally mandated programmatic and specialized accreditation requirements, if any; and
 (B)be certified or licensed or meet any other academically related pre-conditions that are required for entry into the recognized occupation or profession in the State; and
 (2)the institution offering the program provides timely placement for all of the academically related pre-licensure requirements for entry into the recognized occupation or profession, such as clinical placements, internships, or apprenticeships.
 3.Certification requirements for gainful employment programsSection 487 of the Higher Education Act of 1965 (20 U.S.C. 1094) is amended— (1)in subsection (a), by adding at the end the following:
				
 (30)The institution will provide to the Secretary not later than the first December 31 following the date of enactment of Protecting Students from Worthless Degrees Act, in accordance with procedures established by the Secretary, a certification signed by the most senior executive officer of the institution that each of the eligible gainful employment programs included on the eligibility and certification approval report of the institution meets the requirements of subsection (k).; and
 (2)by adding at the end the following:  (k)Certification requirements for GE programsEach of the eligible gainful employment programs included on the eligibility and certification approval report of an institution of higher education shall comply with each of the following:
 (1)The gainful employment program is approved by a recognized accrediting agency or is otherwise included in the institution's accreditation by its recognized accrediting agency, or, if the institution is a public postsecondary vocational institution, the program is approved by a recognized State agency for the approval of public postsecondary vocational education in lieu of accreditation.
 (2)The gainful employment program is programmatically accredited, if such accreditation is required by a Federal governmental entity or by a governmental entity in the State in which the institution is located or in which the institution is otherwise required to obtain State approval pursuant to section 600.9 of title 34, Code of Federal Regulations, or a similar successor regulation.
 (3)The gainful employment program satisfies the applicable educational prerequisites for professional licensure or certification requirements in the State in which the institution is located or in which the institution is otherwise required to obtain State approval pursuant to section 600.9 of title 34, Code of Federal Regulations, or a similar successor regulation, so that a student who completes the program and seeks employment in such a State qualifies to take any licensure or certification exam that is needed for the student to practice or find employment in an occupation that the program prepares students to enter.
 (4)The gainful employment program is not substantially similar to a program offered by the institution that, in any of the 3 years prior to the date of the determination, became ineligible for funding under this title due to the debt to earning rates measure or was failing, or in the zone with respect to, the debt to earning rates measure and was voluntarily discontinued by the institution. The institution shall include with its certification an explanation of how the gainful employment program is not substantially similar to any such ineligible or discontinued program..
			